Case 6:20-cv-00725-ADA Document 33-1 Filed 12/11/20 Page 1 of 18




                Exhibit A
                         Case
                          Case6:20-cv-00725-ADA
                                5:20-cv-07407-SVK Document
                                                   Document33-1
                                                            1 Filed
                                                                Filed10/22/20
                                                                      12/11/20 Page
                                                                                Page1 2ofof1718



                     1   MORGAN, LEWIS & BOCKIUS LLP                 ERIC S. NAMROW
                         JASON E. GETTLEMAN (SBN 269733)             (pending admission pro hac vice)
                     2   THOMAS Y. NOLAN (SBN 312025)                RICCARDO S. MACCHIAROLI
                         1400 Page Mill Road                         (pending admission pro hac vice)
                     3   Palo Alto, CA 94304                         STEPHANIE L. ROBERTS
                         Tel: 650.843.4000                           (pending admission pro hac vice)
                     4   Fax: 650.843.4001                           1111 Pennsylvania Avenue, N.W.
                         Email: jason.gettleman@morganlewis.com      Washington, D.C. 20004-2541
                     5   Email: thomas.nolan@morganlewis.com         Tel: 202.739.3000
                                                                     Fax: 202.739.3001
                     6   HERSH MEHTA                                 Email: eric.namrow@morganlewis.com
                         (pending admission pro hac vice)            Email: riccardo.macchiaroli@morganlewis.com
                     7   CANDACE M. POLSTER                          Email: stephanie.roberts@morganlewis.com
                         (pending admission pro hac vice)
                     8   77 West Wacker Drive                        Attorneys for Plaintiff
                         Chicago, Illinois 60601                     HEWLETT PACKARD ENTERPRISE
                     9   Tel: 312.324.1739                           COMPANY
                         Fax: 312.324.1001
                    10   Email: hersh.mehta@morganlewis.com
                         Email: candace.polster@morganlewis.com
                    11
                         Attorneys for Plaintiff
                    12   HEWLETT PACKARD ENTERPRISE
                         COMPANY
                    13

                    14                             UNITED STATES DISTRICT COURT

                    15                          NORTHERN DISTRICT OF CALIFORNIA

                    16
                         HEWLETT PACKARD ENTERPRISE                    Case No. 20-cv-07407
                    17   COMPANY, a Delaware corporation,
                                                                        COMPLAINT FOR PATENT
                    18                       Plaintiff,                 INFRINGEMENT

                    19                v.                                DEMAND FOR JURY TRIAL
                    20   QUANTA COMPUTER INC., a Taiwanese
                         corporation, QUANTA CLOUD
                    21   TECHNOLOGY USA LLC, a California
                         limited liability company, QCH, INC., a
                    22   Nevada corporation, QUANTA
                         MANUFACTURING INCORPORATION, a
                    23   California corporation, QUANTA
                         MANUFACTURING NASHVILLE LLC, a
                    24   California limited liability company, and
                         TECH-FRONT (SHANGHAI) COMPUTER
                    25   CO., LTD., a Chinese corporation,

                    26                       Defendants.

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SILICON VALLEY
                                                                                         COMPLAINT FOR PATENT
                                                                                                INFRINGEMENT
                             Case
                              Case6:20-cv-00725-ADA
                                    5:20-cv-07407-SVK Document
                                                       Document33-1
                                                                1 Filed
                                                                    Filed10/22/20
                                                                          12/11/20 Page
                                                                                    Page2 3ofof1718



                     1            Plaintiff, Hewlett Packard Enterprise Company (“Plaintiff” or “HPE”), for its Complaint

                     2   against Defendants, Quanta Computer Inc., Quanta Cloud Technology USA LLC, QCH, Inc.,

                     3   Quanta Manufacturing Incorporation, Quanta Manufacturing Nashville LLC, and Tech-Front

                     4   (Shanghai) Computer Co., Ltd. (collectively, “Defendants” or “Quanta”), alleges as follows:

                     5                                              I. PARTIES

                     6            1.     HPE is a Delaware corporation having its principal place of business at 6280

                     7   America Center Dr., San Jose, CA 95002. HPE is a global enterprise leader with a

                     8   comprehensive product portfolio stretching from edge to cloud. Since its 2015 separation from

                     9   Hewlett-Packard Company—the original Silicon Valley startup—HPE has focused on providing
                    10   servers, storage, consulting, and support to its customers throughout the United States and abroad.

                    11   HPE’s portfolio of servers includes a range of rack, blade, and other products customizable to

                    12   meet the needs of its customers:

                    13

                    14

                    15

                    16

                    17

                    18                 ProLiant DL380 Server                            Apollo 4510 Server

                    19
                    20

                    21

                    22

                    23

                    24                  BladeSystem c7000                         Synergy 660 Compute Module
                    25
                                  2.     On information and belief,1 Defendant Quanta Computer Inc. (“Quanta
                    26

                    27
                         1
                    28    Allegations made on information and belief are made in good faith and will likely have further
MORGAN, LEWIS &          evidentiary support after a reasonable opportunity for further investigation or discovery.
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                 COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                          1                             INFRINGEMENT
                          Case
                           Case6:20-cv-00725-ADA
                                 5:20-cv-07407-SVK Document
                                                    Document33-1
                                                             1 Filed
                                                                 Filed10/22/20
                                                                       12/11/20 Page
                                                                                 Page3 4ofof1718



                     1   Computer”) is a corporation existing under the laws of Taiwan doing business in the United

                     2   States, the State of California, and this judicial district, including without limitation by and

                     3   through its U.S. subsidiaries named as co-defendants in this Complaint and other subsidiaries,

                     4   affiliate companies, sales offices, manufacturing and/or service facilities, and/or research and

                     5   development centers. Quanta Computer has a registered address at No. 211, Wenhau 2nd Road,

                     6   Guishan District Taoyuan City 333, Taiwan.

                     7            3.    On information and belief, Defendant Quanta Cloud Technology USA LLC

                     8   (“QCT”), formerly QCT LLC, is a California limited liability company doing business in and/or

                     9   directed towards this judicial district, with a principal place of business at 1010 Rincon Circle,
                    10   San Jose, CA, 95131, and is a subsidiary of Defendant Quanta Computer.

                    11            4.    On information and belief, Defendant QCH, Inc. (“QCH”) is a Nevada corporation

                    12   doing business in and/or directed towards this judicial district, with a registered address at 100

                    13   West Liberty Street, 10th Floor, Reno, NV 89501, and is a subsidiary of Defendant Quanta

                    14   Computer. QCH is registered to conduct business in the State of California, and, according to

                    15   information submitted by QCH to the Secretary of State of California, QCH’s Secretary, Mr. Alan

                    16   Pak-Lin Lam, conducts business on behalf of QCH at 45638 Northport Loop East, Fremont, CA

                    17   94538.

                    18            5.    On information and belief, Defendant Quanta Manufacturing Incorporation

                    19   (“QMI”) is a California corporation doing business in and/or directed towards this judicial
                    20   district, with a principal place of business at 45638 Northport Loop East, Fremont, CA 94538, and

                    21   is a subsidiary of Defendant Quanta Computer.

                    22            6.    On information and belief, Defendant Quanta Manufacturing Nashville LLC

                    23   (“QMI Nashville”) is a California limited liability company doing business in and/or directed

                    24   towards this judicial district, with a registered address at 1621 Heil Quaker Boulevard, LaVergne,

                    25   TN 37068, and is a subsidiary of Defendant Quanta Computer.

                    26            7.    On information and belief, Defendant Tech-Front (Shanghai) Computer Co., Ltd.

                    27   (“Tech-Front”) is a Chinese limited liability company doing business in and/or directed towards

                    28   this judicial district, with a registered address at No. 2 Lane 58 Sanzhuang Road, Songjiang
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                     COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                            2                               INFRINGEMENT
                          Case
                           Case6:20-cv-00725-ADA
                                 5:20-cv-07407-SVK Document
                                                    Document33-1
                                                             1 Filed
                                                                 Filed10/22/20
                                                                       12/11/20 Page
                                                                                 Page4 5ofof1718



                     1   Export Processing Zone, Shanghai 201613, China, and is a subsidiary of Defendant Quanta

                     2   Computer.

                     3          8.      On information and belief, Defendants jointly make, use, sell, offer for sale, and/or

                     4   import certain servers, storage devices, networking devices, and components thereof, including

                     5   the Quanta Microserver, QuantaGrid, and QuantaPlex-branded servers and storage devices,

                     6   QuantaVault-branded storage devices, Quanta Drive Bay-branded hard drive bays, and

                     7   QuantaMesh-branded network devices (the “Accused Products”).

                     8          9.      Defendants’ actions have caused HPE harm and will cause further harm to HPE if

                     9   Defendants’ actions continue. In addition, Defendants’ knowing acts of infringement will
                    10   frustrate HPE’s continued strong business relationships, contracts, and potential contracts,

                    11   resulting in lost sales and profits, and otherwise are or will cause substantial harm to HPE’s

                    12   business.

                    13          10.     As a result of Defendants’ actions, HPE brings this lawsuit to protect its

                    14   intellectual property and its reputation as a world-wide leader in the sale of servers, storage

                    15   devices, and networking devices.

                    16                                  II. JURISDICTION AND VENUE

                    17          11.     This is a civil action arising under the patent laws of the United States, 35 U.S.C.

                    18   §§ 1 et seq. This Court has jurisdiction over the subject matter of this action pursuant to

                    19   28 U.S.C. §§ 1331 and 1338(a).
                    20          12.     On information and belief, Defendants are subject to this Court’s personal

                    21   jurisdiction because they are, jointly and separately, doing and have done substantial business in

                    22   this District, including business related to the sale and distribution of the Accused Products.

                    23   Defendants have continuous and systematic business contacts with the State of California, and

                    24   either directly or through subsidiaries and intermediaries conduct business in California by

                    25   shipping, distributing, offering for sale, selling, and/or advertising the Accused Products in the

                    26   State of California and the Northern District of California. Defendants also, directly or through

                    27   their subsidiaries and intermediaries, conduct business in California and in the Northern District

                    28   of California through regular and established places of business located at 1010 Rincon Circle,
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                   COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                           3                              INFRINGEMENT
                          Case
                           Case6:20-cv-00725-ADA
                                 5:20-cv-07407-SVK Document
                                                    Document33-1
                                                             1 Filed
                                                                 Filed10/22/20
                                                                       12/11/20 Page
                                                                                 Page5 6ofof1718



                     1   San Jose, CA, 95131 and 45638 Northport Loop East, Fremont, CA 94538. Defendants, directly

                     2   or through their subsidiaries and intermediaries, have purposefully and voluntarily placed the

                     3   Accused Products into the stream of commerce with the intention and expectation that the

                     4   Accused Products will be purchased and used by customers in the Northern District of California,

                     5   including by importing the Accused Products through the Port of Oakland within the Northern

                     6   District of California and through other ports within the State of California. Therefore, the

                     7   exercise of jurisdiction over Defendants is proper under the applicable jurisdictional statutes and

                     8   would not offend traditional notions of fair play and substantial justice.

                     9          13.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(a), 1391(c),
                    10   and/or 1400(b) at least because, among other reasons, Defendants are subject to personal

                    11   jurisdiction in this District and have committed acts of infringement in this District, maintain one

                    12   or more regular and established places of business in this District, and/or in the cases of Quanta

                    13   Computer and Tech-Front are foreign corporations that are disregarded for purposes of venue.

                    14   See, e.g., supra ¶¶ 2-7, 12.

                    15                                  III. INTRADISTRICT ASSIGNMENT

                    16          14.     Under Civil L. R. 3-2(c), this action for patent infringement shall be assigned on a

                    17   district-wide basis.

                    18                                        IV. PATENTS-IN-SUIT

                    19          15.     HPE is the sole owner of U.S. Patent No. 8,218,566 (the “’566 patent”), entitled
                    20   “Systems and methods for making serial ports of existing computers available over a network,”

                    21   naming Andrew Brown as its inventor and issued on July 10, 2012. A true and correct copy of the

                    22   ’566 patent is attached to this Complaint as Exhibit A.

                    23          16.     HPE is the sole owner of U.S. Patent No. 7,567,522 (the “’522 patent”), entitled

                    24   “Suppression of router advertisement,” naming Olaf Borowski as its inventor and issued on July

                    25   28, 2009. A true and correct copy of the ’522 patent is attached to this Complaint as Exhibit B.

                    26          17.     HPE is the sole owner of U.S. Patent No. 7,966,389 (the “’389 patent”), entitled

                    27   “System and method for application programming interface for extended intelligent platform

                    28   management,” naming Gerald J. Kaufman, Jr. as its inventor and issued on June 21, 2011. A true
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                      COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                           4                                 INFRINGEMENT
                          Case
                           Case6:20-cv-00725-ADA
                                 5:20-cv-07407-SVK Document
                                                    Document33-1
                                                             1 Filed
                                                                 Filed10/22/20
                                                                       12/11/20 Page
                                                                                 Page6 7ofof1718



                     1   and correct copy of the ’389 patent is attached to this Complaint as Exhibit C.

                     2          18.     HPE is the sole owner of U.S. Design Patent No. D699720 (the “D720 patent”),

                     3   entitled “Hard drive carrier,” naming Keith J. Kuehn and Brooks Vaughan as its inventors and

                     4   issued on February 18, 2014. A true and correct copy of the D720 patent is attached to this

                     5   Complaint as Exhibit D.

                     6          19.     The ’566 patent, ’522 patent, ’389 patent, and D720 patent are referred to

                     7   collectively herein as the “Patents-in-Suit.”

                     8                                  VI. THE ACCUSED PRODUCTS

                     9          20.     The Accused Products include, but are not limited to, Defendants’ Quanta
                    10   Microserver, QuantaGrid, and QuantaPlex-branded servers and storage devices, QuantaVault-

                    11   branded storage devices, Quanta Drive Bay-branded hard drive bays, and QuantaMesh-branded

                    12   network devices.

                    13          21.     The Accused Products that infringe at least one claim of the ’566 patent include at

                    14   least Defendants’ Quanta Microserver, QuantaGrid, and QuantaPlex-branded servers and storage

                    15   devices, and QuantVault-branded storage devices (the “’566 Patent Accused Products”).

                    16          22.     The Accused Products that infringe at least one claim of the ’522 patent include at

                    17   least Defendants’ QuantaMesh-branded ethernet and bare metal switches (the “’522 Patent

                    18   Accused Products”).

                    19          23.     The Accused Products that infringe at least one claim of the ’389 patent include at
                    20   least Defendants’ Quanta Microserver, QuantaGrid, and QuantaPlex-branded servers and storage

                    21   devices, and QuantaVault-branded storage devices (the “’389 Patent Accused Products”).

                    22          24.     The Accused Products that infringe the design claimed in the D720 patent include

                    23   the Quanta Drive Bay, as is included in at least Defendants’ Quanta Microserver, QuantaGrid, and

                    24   QuantaPlex-branded servers and storage devices, and QuantaVault-branded storage devices (the

                    25   “D720 Patent Accused Products”).

                    26                                     FIRST CLAIM FOR RELIEF

                    27                               (Infringement of U.S. Patent No. 8,218,566)

                    28          25.     HPE realleges and incorporates by reference the allegations stated in paragraphs 1
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                   COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                          5                               INFRINGEMENT
                          Case
                           Case6:20-cv-00725-ADA
                                 5:20-cv-07407-SVK Document
                                                    Document33-1
                                                             1 Filed
                                                                 Filed10/22/20
                                                                       12/11/20 Page
                                                                                 Page7 8ofof1718



                     1   through 24 of this Complaint.

                     2          26.     In violation of 35 U.S.C. § 271, Defendants have infringed and are currently

                     3   infringing one or more claims of the ’566 patent, including but not limited to claims 1, 7, and 16,

                     4   in this District and throughout the United States, directly and/or indirectly through third parties,

                     5   by making, using, selling, offering for sale, and/or importing into the United States, without

                     6   authority, the ’566 Patent Accused Products. Defendants have infringed and are currently

                     7   infringing literally and/or under the doctrine of equivalents.

                     8          27.     For example, the ’566 Patent Accused Products contain each element of and

                     9   infringe exemplary claim 1 of the ’566 patent, which recites:
                    10          Claim 1. A system for making serial ports of existing computers available over a
                    11          network, comprising:

                    12          [a] a serial controller for locally controlling at least one serial port of a networked
                                computer; and
                    13
                                [b] a management processor operatively associated with the networked computer
                    14
                                and operable in both a first mode and a second mode,
                    15
                                [c] the management processor operating in the first mode to disable local control
                    16          of the at least one serial port by the serial controller, the management processor
                                taking control of the at least one serial port for network access in the first mode,
                    17          and
                    18
                                [d] the management processor operating in the second mode to return control of
                    19          the at least one serial port to the serial controller.

                    20          28.     Defendants infringe each element of claims 1, 7 and 16 of the ’566 patent at least

                    21   for the exemplary reasons set forth in the claim chart attached hereto as Exhibit E, incorporated

                    22   herein by reference. Exhibit E sets out exemplary evidence showing how the accused QuantaGrid

                    23   series servers, including but not limited to, for example, the QuantaGrid D51PS-1U server,

                    24   includes each element of claims 1, 7, and 16 of the ’566 patent.

                    25          29.     On information and belief, Defendants indirectly infringe the ’566 patent under 35

                    26   U.S.C. § 271(b) by actively and knowingly inducing others to make, use, sell, offer for sale, or

                    27   import the ’566 Patent Accused Products. These products, as provided by Defendants to their

                    28   customers and used as intended and instructed, infringe the ’566 patent. Defendants sold and/or
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                    COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                           6                               INFRINGEMENT
                          Case
                           Case6:20-cv-00725-ADA
                                 5:20-cv-07407-SVK Document
                                                    Document33-1
                                                             1 Filed
                                                                 Filed10/22/20
                                                                       12/11/20 Page
                                                                                 Page8 9ofof1718



                     1   offered for sale one or more of the ’566 Patent Accused Products, and are continuing to do so, to

                     2   customers with the specific intent to actively encourage them to use one or more of the ’566

                     3   Patent Accused Products in the United States in a manner that Defendants know to be infringing.

                     4          30.     On information and belief, Defendants have also contributed to and/or are

                     5   contributing to the infringement of the ’566 patent under 35 U.S.C. § 271(c) by making, using,

                     6   importing, offering for sale, and/or selling one or more of the ’566 Patent Accused Products.

                     7   Defendants have made and/or sold such products with knowledge that they are especially

                     8   designed for use in a patent system and/or apparatus for use in a patented process and are not

                     9   staple articles of commerce suitable for substantial non-infringing use. For example, among other
                    10   things, on information and belief, Defendants actively and knowingly sell such products and

                    11   provide customer support, installation and instruction materials, and other documentation to

                    12   customers for such products’ use as a component of a patented system and/or apparatus for use in

                    13   a patented process. On information and belief, Defendants’ customers have used and continue to

                    14   use such products in the United States in this manner and infringed the ’566 patent.

                    15          31.     Defendants have had actual knowledge of the ’566 patent and of their infringement

                    16   of this patent at least as of the date that Defendants were served with notice of this Complaint.

                    17          32.     As of the filing of this Complaint, Defendants are not licensed or otherwise

                    18   authorized to practice the claims of the ’566 patent.

                    19          33.     As a direct and proximate result of Defendants’ infringement of the ’566 patent,
                    20   HPE has been and continues to be damaged in an amount yet to be determined.

                    21                                   SECOND CLAIM FOR RELIEF

                    22                              (Infringement of U.S. Patent No. 7,567,522)

                    23          34.     HPE realleges and incorporates by reference the allegations stated in paragraphs 1

                    24   through 33 of this Complaint.

                    25          35.     In violation of 35 U.S.C. § 271, Defendants have infringed and are currently

                    26   infringing one or more claims of the ’522 patent, including but not limited to claim 8, in this

                    27   District and throughout the United States, directly and/or indirectly through third parties, by

                    28   making, using, selling, offering for sale, and/or importing into the United States, without
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                   COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                          7                               INFRINGEMENT
                         Case
                           Case
                              6:20-cv-00725-ADA
                                5:20-cv-07407-SVKDocument
                                                  Document33-1
                                                            1 Filed
                                                               Filed10/22/20
                                                                     12/11/20 Page
                                                                               Page910
                                                                                     of of
                                                                                        1718



                     1   authority the ’522 Patent Accused Products. Defendants have infringed and are currently

                     2   infringing literally and/or under the doctrine of equivalents.

                     3          36.     For example, the ’522 Patent Accused Products are programmed to perform each

                     4   element of and infringe exemplary claim 8 of the ’522 patent, which recites:

                     5          Claim 8. A method for suppressing a router advertisement, the method
                                comprising:
                     6

                     7          [a] receiving a router advertisement by a network device;

                     8          [b] permitting transmission, by a first port in the network device, of any router
                                advertisement that is received by the first port; and
                     9
                    10          [c] filtering, by a second port in the network device, any router advertisement that
                                is received by the second port from an unauthorized device.
                    11          37.     Defendants infringe each step of claim 8 of the ’522 patent at least for the
                    12   exemplary reasons set forth in the claim chart attached hereto as Exhibit F, incorporated herein by
                    13   reference. Exhibit F sets out exemplary evidence showing how the accused Quanta network
                    14   switches, including but not limited to, for example, QuantaMesh ethernet and bare metal
                    15   switches, are programmed to perform each step of claim 8 of the ’522 patent. Additionally, on
                    16   information and belief, Defendants directly infringe each step of claim 8 of the ’522 patent
                    17   through qualification, testing, or similar activities in the United States.
                    18          38.     On information and belief, Defendants indirectly infringe the ’522 patent under 35
                    19   U.S.C. § 271(b) by actively and knowingly inducing others to make, use, sell, offer for sale, or
                    20
                         import the ’522 Patent Accused Products. These products, as provided by Defendants to their
                    21   customers and used as intended and instructed, infringe the ’522 patent. Defendants sold and/or
                    22   offered for sale one or more of the ’522 Patent Accused Products, and are continuing to do so, to
                    23   customers with the specific intent to actively encourage them to use one or more of the ’522
                    24   Patent Accused Products in the United States in a manner that Defendants know to be infringing.
                    25          39.     On information and belief, Defendants have also contributed to and/or are
                    26   contributing to the infringement of the ’522 patent under 35 U.S.C. § 271(c) by making, using,
                    27   importing, offering for sale, and/or selling one or more of the ’522 Patent Accused Products.
                    28
MORGAN, LEWIS &
                         Defendants have made and/or sold such products with knowledge that they are especially
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                       COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                            8                                 INFRINGEMENT
                         Case
                          Case6:20-cv-00725-ADA
                                5:20-cv-07407-SVK Document
                                                   Document33-1
                                                            1 Filed
                                                                Filed10/22/20
                                                                      12/11/20 Page
                                                                                Page1011ofof1718



                     1   designed for use in a patented system and/or apparatus for use in a patented process and are not

                     2   staple articles of commerce suitable for substantial non-infringing use. For example, among other

                     3   things, on information and belief, Defendants actively and knowingly sell such products and

                     4   provide customer support, installation and instruction materials, and other documentation to

                     5   customers for such products’ use as a component of a patented system and/or apparatus for use in

                     6   a patented process. On information and belief, Defendants’ customers have used and continue to

                     7   use such products in the United States in this manner and infringed the ’522 patent.

                     8          40.     Moreover, on information and belief, Defendant Quanta Computer takes active

                     9   steps to induce infringement of at least claim 8 of the ’522 patent by Defendants QCT, QCH,
                    10   QMI, and/or QMI Nashville (the “US Defendants”), knowing that those steps will induce,

                    11   encourage, and facilitate direct infringement by the US Defendants. On information and belief,

                    12   Defendant Quanta Computer directs or controls the US Defendants’ performance of claimed steps

                    13   by taking active steps that include, but are not limited to, instructing the US Defendants to use the

                    14   ’522 Patent Accused Products, manufacture the ’522 Patent Accused Products, configure and/or

                    15   program the ’522 Patent Accused Products, providing the US Defendants with instructions on the

                    16   use of the ’522 Patent Accused Products, encouraging the US Defendants to make and/or use the

                    17   ’522 Patent Accused Products, and/or selling the ’522 Patent Accused Products and their

                    18   components. On information and belief, the benefit to the US Defendants includes the

                    19   availability of products to sell to customers for profit, and Defendant Quanta Computer
                    20   conditions the US Defendants’ receipt of the product and subsequent sale to customers on taking

                    21   steps of the claimed method. On information and belief, Defendant Quanta knew or should have

                    22   known that such activities induce the US Defendants to infringe at least claim 8 of the ’522 patent

                    23   since at least the filing of this Complaint.

                    24          41.     On information and belief, Defendant Quanta Computer also contributes to the

                    25   infringement of at least claim 8 of the ’522 patent by the US Defendants. Acts by Defendant

                    26   Quanta Computer that contribute to the infringement by the US Defendants include providing the

                    27   ’522 Patent Accused Products, components, and related parts for performing the claimed method

                    28   in the manner described in Exhibit F and in this Complaint. The ’522 Patent Accused Products,
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                   COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                          9                               INFRINGEMENT
                         Case
                          Case6:20-cv-00725-ADA
                                5:20-cv-07407-SVK Document
                                                   Document33-1
                                                            1 Filed
                                                                Filed10/22/20
                                                                      12/11/20 Page
                                                                                Page1112ofof1718



                     1   components, and related parts are especially adapted for the infringing process, and they have no

                     2   substantial non-infringing uses. On information and belief, Defendant Quanta Computer knew or

                     3   should have known that such activities contribute to the US Defendants infringement of at least

                     4   claim 8 of the ’522 patent since at least the filing of this Complaint.

                     5          42.     Defendants have had actual knowledge of the ’522 patent and of their infringement

                     6   of this patent at least as of the date that Defendants were served with notice of this Complaint.

                     7          43.     Defendants are not licensed or otherwise authorized to practice the claims of the

                     8   ’522 patent.

                     9          44.     As a direct and proximate result of Defendants’ infringement of the ’522 patent,
                    10   HPE has been and continues to be damaged in an amount yet to be determined.

                    11          45.     HPE has complied with applicable requirements of 35 U.S.C. § 287 such that it

                    12   may recover any pre-suit damages to which it is entitled for infringement of the ’522 patent.

                    13                                     THIRD CLAIM FOR RELIEF

                    14                               (Infringement of U.S. Patent No. 7,966,389)

                    15          46.     HPE realleges and incorporates by reference the allegations stated in paragraphs 1

                    16   through 45 of this Complaint.

                    17          47.     In violation of 35 U.S.C. § 271, Defendants have infringed and are currently

                    18   infringing one or more claims of the ’389 patent, including but not limited to claims 1 and 9, in

                    19   this District and throughout the United States, directly and/or indirectly through third parties, by
                    20   making, using, selling, offering for sale, and/or importing into the United States, without

                    21   authority the ’389 Patent Accused Products, which practice this claim. Defendants have infringed

                    22   and are currently infringing literally and/or under the doctrine of equivalents.

                    23          48.     For example, the ’389 Patent Accused Products contain each element of and

                    24   infringe exemplary claim 1 of the ’389 patent, which recites:

                    25          Claim 1. A system for controlling a computer system comprising:
                    26
                                [a] a management controller; and
                    27
                                [b] a plurality of sensors coupled to the management controller; wherein the
                    28          management controller contains a plurality of sensor data record objects in a
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                   COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                           10                             INFRINGEMENT
                         Case
                          Case6:20-cv-00725-ADA
                                5:20-cv-07407-SVK Document
                                                   Document33-1
                                                            1 Filed
                                                                Filed10/22/20
                                                                      12/11/20 Page
                                                                                Page1213ofof1718



                     1          sensor data record repository, wherein a plurality of the sensor data record objects
                                contain data received from the plurality of sensors, and
                     2

                     3          [c] at least one additional sensor data record object contains a property descriptor;
                                wherein the property descriptor references a property data object accessible to the
                     4          management controller;

                     5          [d] wherein the sensor data record objects and the property data objects are
                                configured to be read through an interface, and
                     6

                     7          [e] wherein the property data objects are configured to be written through the
                                interface to control the computer system.
                     8
                                49.     Defendants infringe each element of claims 1 and 9 of the ’389 patent at least for
                     9
                         the exemplary reasons set forth in the claim chart attached hereto as Exhibit G, incorporated
                    10
                         herein by reference. Exhibit G sets out exemplary evidence showing how the accused
                    11
                         QuantaGrid series servers, including but not limited to, for example, the QuantaGrid D52B-1U
                    12
                         server, includes each element of claim 1 and 9 of the ’389 patent.
                    13
                                50.     On information and belief, Defendants indirectly infringe the ’389 patent under 35
                    14
                         U.S.C. § 271(b) by actively and knowingly inducing others to make, use, sell, offer for sale, or
                    15
                         import the ’389 Patent Accused Products. These products, as provided by Defendants to their
                    16
                         customers and used as intended and instructed, infringe the ’389 patent. Defendants sold and/or
                    17
                         offered for sale one or more of the ’389 Patent Accused Products, and are continuing to do so, to
                    18
                         customers with the specific intent to actively encourage them to use one or more of the ’389
                    19
                         Patent Accused Products in the United States in a manner that Defendants know to be infringing.
                    20
                                51.     On information and belief, Defendants have also contributed to and/or are
                    21
                         contributing to the infringement of the ’389 patent under 35 U.S.C. § 271(c) by making, using,
                    22
                         importing, offering for sale, and/or selling one or more of the ’389 Patent Accused Products.
                    23
                         Defendants have made and/or sold such products with knowledge that they are especially
                    24
                         designed for use in a patented system and/or apparatus for use in a patented process and are not
                    25
                         staple articles of commerce suitable for substantial non-infringing use. For example, among other
                    26
                         things, on information and belief, Defendants actively and knowingly sell such products and
                    27
                         provide customer support, installation and instruction materials, and other documentation to
                    28
MORGAN, LEWIS &
                         customers for such products’ use as a component of a patented system and/or apparatus for use in
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                  COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                         11                              INFRINGEMENT
                         Case
                          Case6:20-cv-00725-ADA
                                5:20-cv-07407-SVK Document
                                                   Document33-1
                                                            1 Filed
                                                                Filed10/22/20
                                                                      12/11/20 Page
                                                                                Page1314ofof1718



                     1   a patented process. On information and belief, Defendants’ customers have used and continue to

                     2   use such products in the United States in this manner and infringed the ’389 patent.

                     3          52.     Defendants have had actual knowledge of the ’389 patent and of their infringement

                     4   of this patent at least as of the date that Defendants were served with notice of this Complaint.

                     5          53.     As of the filing of this Complaint, Defendants are not licensed or otherwise

                     6   authorized to practice the claims of the ’389 patent.

                     7          54.     As a direct and proximate result of Defendants’ infringement of the ’389 patent,

                     8   HPE has been and continues to be damaged in an amount yet to be determined.

                     9                                   FOURTH CLAIM FOR RELIEF
                    10                           (Infringement of U.S. Design Patent No. D699,720)

                    11          55.     HPE realleges and incorporates by reference the allegations stated in paragraphs 1

                    12   through 54 of this Complaint.

                    13          56.     In violation of 35 U.S.C. § 271, Defendants have infringed and are currently

                    14   infringing the ornamental design claimed in the D720 patent, in this District and throughout the

                    15   United States, directly and/or indirectly through third parties, by making, using, selling, offering

                    16   for sale, and/or importing into the United States, without authority the D720 Patent Accused

                    17   Products. Defendants have infringed and are currently infringing literally and/or under the

                    18   doctrine of equivalents.

                    19          57.     For example, the Accused Products contain an “ornamental design for a hard drive
                    20   carrier, as shown and described” in the D720 patent, such as the ornamental design shown in the

                    21   following figures from the D720 patent:

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                   COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                          12                              INFRINGEMENT
                         Case
                          Case6:20-cv-00725-ADA
                                5:20-cv-07407-SVK Document
                                                   Document33-1
                                                            1 Filed
                                                                Filed10/22/20
                                                                      12/11/20 Page
                                                                                Page1415ofof1718



                     1          58.     Defendants infringe the claimed design of the D720 patent at least for the

                     2   exemplary reasons set forth in the claim chart attached hereto as Exhibit H, incorporated herein

                     3   by reference. Exhibit H sets out exemplary evidence showing how the accused Quanta Drive

                     4   Bay, including but not limited to, for example, as included in the QuantaGrid D52BM-2U server,

                     5   includes an ornamental design for a hard drive carrier that, in the eyes of an ordinary observer, is

                     6   a substantially similar design to that claimed in the D720 patent.

                     7          59.     On information and belief, Defendants indirectly infringe the D720 patent under

                     8   35 U.S.C. § 271(b) by actively and knowingly inducing others to make, use, sell, offer for sale, or

                     9   import the D720 Patent Accused Products. These products, as provided by Defendants to their
                    10   customers and used as intended and instructed, infringe the D720 patent. Defendants sold and/or

                    11   offered for sale one or more of the D720 Patent Accused Products, and are continuing to do so, to

                    12   customers with the specific intent to profit from the sale of infringing products that include the

                    13   ornamental design claimed in the D720 patent.

                    14          60.     On information and belief, Defendants have also contributed to and/or are

                    15   contributing to the infringement of the D720 patent under 35 U.S.C. § 271(c) by making, using,

                    16   importing, offering for sale, and/or selling one or more of the D720 Patent Accused Products.

                    17   Defendants have made and/or sold such products with knowledge that they are especially

                    18   designed with the ornamental design claimed in the D720 patent and are not staple articles of

                    19   commerce suitable for substantial non-infringing use.
                    20          61.     Defendants have had actual knowledge of the D720 patent and of their

                    21   infringement of this patent at least as of the date that Defendants were served with notice of this

                    22   Complaint.

                    23          62.     As of the filing of this Complaint, Defendants are not licensed or otherwise

                    24   authorized to practice the claims of the D720 patent.

                    25          63.     On information and belief, Defendants have obtained profits by virtue of their

                    26   infringement of the D720 patent.

                    27          64.     As a direct and proximate result of Defendants’ infringement of the D720 patent,

                    28   HPE has been and continues to be damaged in an amount yet to be determined.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                   COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                          13                              INFRINGEMENT
                         Case
                          Case6:20-cv-00725-ADA
                                5:20-cv-07407-SVK Document
                                                   Document33-1
                                                            1 Filed
                                                                Filed10/22/20
                                                                      12/11/20 Page
                                                                                Page1516ofof1718



                     1                                    PRAYER FOR RELIEF

                     2         WHEREFORE, HPE prays that this Court enter judgment as follows:

                     3         (A)   Adjudicating and declaring that Defendants have infringed and are infringing the

                     4               Patents-in-Suit;

                     5         (B)   Adjudicating and declaring that Defendants have induced and are inducing

                     6               infringement of the Patents-in-Suit;

                     7         (C)   Adjudicating and declaring that Defendants have contributed to and are

                     8               contributing to infringement of the Patents-in-Suit;

                     9         (D)   Adjudicating and declaring that the Patents-in-Suit are valid and enforceable;
                    10         (E)   Preliminarily and permanently enjoining Defendants, their officers, agents,

                    11               servants, employees, attorneys and all persons in active concert or participation

                    12               with Defendants from further infringement of the Patents-in-Suit or, to the extent

                    13               not so enjoined, ordering Defendants to pay compulsory ongoing royalties for any

                    14               continuing infringement of the Patents-in-Suit;

                    15         (F)   Ordering that Defendants must account, and pay actual damages (but no less than a

                    16               reasonable royalty), to HPE for Defendants’ infringement of the Patents-in-Suit,

                    17               including ordering that Defendants must pay HPE the total profits realized by

                    18               Defendants from their infringement of the D720 patent pursuant to 35 U.S.C.

                    19               § 289;
                    20         (G)   Ordering that Defendants pay HPE’s costs, expenses, and interest, including

                    21               prejudgment interest, as provided for by 35 U.S.C. § 284;

                    22         (H)   Declaring that this is an exceptional case and awarding HPE its attorneys’ fees and

                    23               expenses as provided for by 35 U.S.C. § 285; and

                    24         (I)   Granting HPE such other and further relief as the Court deems just and

                    25               appropriate, or that HPE may be entitled to as a matter of law or equity.

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                               COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                      14                              INFRINGEMENT
                         Case
                          Case6:20-cv-00725-ADA
                                5:20-cv-07407-SVK Document
                                                   Document33-1
                                                            1 Filed
                                                                Filed10/22/20
                                                                      12/11/20 Page
                                                                                Page1617ofof1718



                     1   Dated: October 22, 2020                Respectfully submitted,

                     2                                          MORGAN, LEWIS & BOCKIUS LLP

                     3
                                                                By     /s/ Jason E. Gettleman
                     4                                                   Jason E. Gettleman
                     5                                                JASON E. GETTLEMAN (SBN 269733)
                                                                      THOMAS Y. NOLAN (SBN 312025)
                     6                                                1400 Page Mill Road
                                                                      Palo Alto, CA 94304
                     7                                                Tel: 650.843.4000
                                                                      Fax: 650.843.4001
                     8                                                Email: jason.gettleman@morganlewis.com
                                                                      Email: thomas.nolan@morganlewis.com
                     9
                                                                      HERSH MEHTA
                    10                                                (pending admission pro hac vice)
                                                                      CANDACE M. POLSTER
                    11                                                (pending admission pro hac vice)
                                                                      77 West Wacker Drive
                    12                                                Chicago, Illinois 60601
                                                                      Tel: 312.324.1739
                    13                                                Fax: 312.324.1001
                                                                      Email: hersh.mehta@morganlewis.com
                    14                                                Email: candace.polster@morganlewis.com
                    15                                                ERIC S. NAMROW
                                                                      (pending admission pro hac vice)
                    16                                                RICCARDO S. MACCHIAROLI
                                                                      (pending admission pro hac vice)
                    17                                                STEPHANIE L. ROBERTS
                                                                      (pending admission pro hac vice)
                    18                                                1111 Pennsylvania Avenue, N.W.
                                                                      Washington, D.C. 20004-2541
                    19                                                Tel: 202.739.3000
                                                                      Fax: 202.739.3001
                    20                                                Email: eric.namrow@morganlewis.com
                                                                      Email: riccardo.macchiaroli@morganlewis.com
                    21                                                Email: stephanie.roberts@morganlewis.com
                    22                                                Attorneys for Plaintiff
                                                                      HEWLETT PACKARD ENTERPRISE
                    23                                                COMPANY
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                          COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                 15                              INFRINGEMENT
                         Case
                          Case6:20-cv-00725-ADA
                                5:20-cv-07407-SVK Document
                                                   Document33-1
                                                            1 Filed
                                                                Filed10/22/20
                                                                      12/11/20 Page
                                                                                Page1718ofof1718



                     1                                   DEMAND FOR JURY TRIAL

                     2         Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby requests a trial by jury.

                     3
                         Dated: October 22, 2020                             Respectfully submitted,
                     4
                                                                             MORGAN, LEWIS & BOCKIUS LLP
                     5

                     6                                                       By /s/ Jason E. Gettleman
                                                                                    Jason E. Gettleman
                     7
                                                                             JASON E. GETTLEMAN (SBN 269733)
                     8                                                       THOMAS Y. NOLAN (SBN 312025)
                                                                             1400 Page Mill Road
                     9                                                       Palo Alto, CA 94304
                                                                             Tel: 650.843.4000
                    10                                                       Fax: 650.843.4001
                                                                             Email: jason.gettleman@morganlewis.com
                    11                                                       Email: thomas.nolan@morganlewis.com
                    12                                                       HERSH MEHTA
                                                                             (pending admission pro hac vice)
                    13                                                       CANDACE M. POLSTER
                                                                             (pending admission pro hac vice)
                    14                                                       77 West Wacker Drive
                                                                             Chicago, Illinois 60601
                    15                                                       Tel: 312.324.1739
                                                                             Fax: 312.324.1001
                    16                                                       Email: hersh.mehta@morganlewis.com
                                                                             Email: candace.polster@morganlewis.com
                    17
                                                                             ERIC S. NAMROW
                    18                                                       (pending admission pro hac vice)
                                                                             RICCARDO S. MACCHIAROLI
                    19                                                       (pending admission pro hac vice)
                                                                             STEPHANIE L. ROBERTS
                    20                                                       (pending admission pro hac vice)
                                                                             1111 Pennsylvania Avenue, N.W.
                    21                                                       Washington, D.C. 20004-2541
                                                                             Tel: 202.739.3000
                    22                                                       Fax: 202.739.3001
                                                                             Email: eric.namrow@morganlewis.com
                    23                                                       Email: riccardo.macchiaroli@morganlewis.com
                                                                             Email: stephanie.roberts@morganlewis.com
                    24
                                                                             Attorneys for Plaintiff
                    25                                                       HEWLETT PACKARD ENTERPRISE
                                                                             COMPANY
                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                                 COMPLAINT FOR PATENT
  SILICON VALLEY
                                                                        16                              INFRINGEMENT
